USDC SDNY
DOCUMENT
ELECTRONICALL

Doce. Y FILED

DATE FILED: _ Jojo =3-

UNITED STATES DISTRICT COURT =2o0

SOUTHERN DISTRICT OF NEW YORK

 

 

x
CANFIELD, :
Plaintiff,
. 18-cv-08913 (ALC)
-against-
SS&C TECHNOLOGIES HELDINGS, INC. ORDER
ET AL,
Defendants.
x
MENDON, ET AL, :
Plaintiffs,
. 18-cv-10252 (ALC)
-against-

SS&C TECHNOLOGIES HOLDINGS, INC., ORDER

ET AL,

Defendants.

 

ANDREW L. CARTER, JR., United States District Judge:

The status conference previously scheduled for January 21, 2020 at 10 a.m., is
ADJOURNED to January 21, 2020, at 11:00 a.m. The parties should appear in person in

Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, NY, on the date and time specified above.

SO ORDERED.

 

 
Dated: January 19, 2020 / (as ne
New York, New York NE ee

ANDREW L. CARTER, JR.
United States District Judge

 

 
